PAGE, Justice
(concurring).
I agree with the court that the tax court erred when it held that Living Word was not entitled to an exemption because it had not made reasonable progress in obtaining the necessary government approvals for use of the property for a tax-exempt purpose. As the court correctly notes, the key consideration in determining whether a party has made sufficient progress, in a situation such as this one, is the taxpayer’s diligence in pursuing the necessary prerequisites to the use of the property.
I write separately only because I disagree with the court’s conclusion that remand to the tax court is necessary on this issue. In my view, the evidence in the record reasonably supports only a single conclusion: that Living Word has demonstrated both that it has been diligent in its pursuit of government approvals and has made sufficient progress in obtaining the necessary approvals for use of the property for a tax-exempt purpose. See Cont’l Retail, LLC v. Cnty. of Hennepin, 801 N.W.2d 395, 398 (Minn.2011) (stating that we will only reverse a tax court’s decision if it is “not reasonably supported by the evidence as a whole”). Indeed, the record details Living Word’s extensive efforts to obtain government approvals necessary to use the Deer Lake property as a summer bible camp and retreat center and shows that Living Word has made significant progress in obtaining those approvals. Thus, on this record, no remand is necessary on the issue of Living Word’s diligence and reasonable progress, especially considering that neither the relevant facts nor the applicable law will have changed since the tax court’s previous consideration of this issue.
Therefore, I would reverse the tax court and remand solely for determination of whether Living Word is an institution of purely public charity. Christian Bus. Men’s Comm. of Minneapolis v. State, 228 Minn. 549, 554, 38 N.W.2d 803, 808 (1949)(providing that, in order to qualify for a tax exemption, property must both be owned “by an institution of the type prescribed by the constitution” and be used “for the purpose for which such institution was organized”); see also Minn.Stat. § 272.02, subd. 7(a)(2012).